Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 61 & 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 20090002188) in view of Jesurum (US 20120312250).
For Claim 61, Greenberg discloses a method (in normal operation of the system disclosed by Greenberg) for monitoring an animal (at least the location of the animal 600, in the same manner as the instant invention) with an animal collar system (the components of which are discussed below) comprising a user device associated with a user (“cell phone” [0100-101], for non-limiting example), a base station (base station, either B or 900), and an animal collar device (400, [0034]), the method comprising: 
collecting data about the animal with at least one monitoring component in the animal collar device (in the same manner as the instant invention, at least the location of the animal/trackee 600, discussed throughout the disclosure, but specifically in [0093]);
communicating the data about the animal to the base station and the user device with at least one communication component in the animal collar device (as discussed in [0026] and [0101]); and
operating a processor (GSM and/or microprocessor) in the animal collar device (Fig. 4) and coupled to a battery (310) to 
determine whether the at least one communication component is directly connected to the base station (as discussed in [0026], the connection of the animal collar 400,600 with the base station - meeting the “direct connection” with the base station, as amended into the claim) and connected to the user device to provide a location of the animal relative to the base station and the user device (the location within or outside of the virtual fence is comparative with the base station, [0005 & 38]; the confirmation with the owner via call/message provides a location relative to the user, [0007 & 39]), 
based upon the location of the animal, cause the animal collar device to enter one of a plurality of communication states (as outlined below), the plurality of communication states comprising
an away alone state (“lost pet recovery mode”) when not directly connected to the base station (directly) and not connected to the user device (as indicated above, the wireless connection of the virtual fence, and either the physical or communicative connection between the owner/user and the pet), and 
a home alone state when directly connected to the base station and not connected to the user device (when the animal is within the virtual fence), and 
when in the away alone state, cause the at least one communication component to transmit the data about the animal via an external network [0013, 30, & 68-72].
	Greenberg is silent to the direct connection between the user device and the communication component.
Jesurum, like prior art above, teaches a direct connection between user device (110) and communication component (104; “Communication between the attachment device 104, the base station 106, and/or the external computing device 110 permits the exchange of data,” [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the connection of the user device and communication device of Greenberg with a direct connection as taught by Jesurum, in order to provide the user more control over their system, and avoid the need for the outside service discussed in Greenberg, yielding predictable results.

For Claim 67, Greenberg in view of Jesurum, discloses the method of claim 61, and Greenberg further discloses wherein the at least one communication component includes at least one of a global positioning system (GPS) radio, a cellular transceiver (GSM meets cellular transceiver limitation), a Bluetooth transceiver, and a Wi-Fi transceiver.
For Claim 68, Greenberg in view of Jesurum, discloses the method of claim 61, and Greenberg further discloses further comprising operating the processor to selectively enable and disable the at least one monitoring component based upon the location of the animal relative to the base station [0057].
For Claim 69, Greenberg in view of Jesurum, discloses the method of claim 61, and, similar to Claim 68 discussed above, Greenberg further discloses further comprising operating the processor to selectively enable and disable the at least one communication component based upon the location of the animal relative to the base station (the microprocessor goes into standby or sleep mode when the system determines that tracking is not needed at that moment, due to “safe” indicator, or communication with the user, see [0051-57] for non-limiting disclosure).
For Claim 70, Greenberg in view of Jesurum, discloses the method of claim 61, and Greenberg further discloses further comprising operating the processor to process at least one of the data about the animal (the location of the animal as determined by GSM) and the location of the animal relative to the base station (base station 900) based upon a predefined threshold (the threshold being the virtual fence perimeter, see the radius discussion found in [0099], for example) and a logic combination (the logic determining whether the animal has left the virtual fence, [0008-10].
For Claim 71, Greenberg in view of Jesurum, discloses the method of claim 70, and Greenberg further discloses further comprising operating the processor to notify the user of an event correlated with the predefined threshold and the logic combination (upon the determination that the animal has breached the virtual fence, communication is sent to the service center, which is then relayed to the user, thus notifying the user, [0090-91]).

Claims 62-66 & 72 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg in view of Jesurum, as applied to claims 61 & 67-71 rejected above, and in further view of Kelly et al. (US 20150373951, “Kelly”).
For Claim 62, Greenberg in view of Jesurum, discloses the method of claim 61.
Greenberg in view of Jesurum, is silent to wherein the at least one monitoring component includes at least one of a first thermometer configured to measure a temperature of the animal, a second thermometer configured to measure an external temperature around the animal, an accelerometer, a heart rate sensor, a moisture sensor and a magnetometer.
Kelly, like prior art above, teaches a companion animal tracking and reporting system (title, disclosure) further comprising at least one monitoring component includes at least one of a first thermometer configured to measure a temperature of the animal (“e.g. accelerometer, …thermometer, biometric sensor,” [0032]), a second thermometer configured to measure an external temperature around the animal, an accelerometer (“e.g. accelerometer, …thermometer, biometric sensor,” [0032]), a heart rate sensor (“gather heart-rate, temperature, perspiration, or other biometric indicators of the animal,” [0053]), a moisture sensor (“gather heart-rate, temperature, perspiration, or other biometric indicators of the animal,” [0053]) and a magnetometer.
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the collar of the tracking system of Greenberg in view of Jesurum, with one or more biometric sensors as taught by Kelly, in order to give the owner peace of mind while away from their companion animal, (see discussion found in [0002-3, Kelly]).
For Claim 63, Greenberg in view of Jesurum, discloses the method of claim 61.
Greenberg in view of Jesurum, is silent to further comprising interacting with the animal based upon user input with at least one interaction component in the animal collar device.
Kelly, like prior art above, teaches a companion animal tracking and reporting system (title, disclosure) further comprising interacting with the animal based upon user input [0071] with at least one interaction component in the animal collar device (as noted in [0060-61], the feedback modules include “feedback to a dog (e.g., sounds, vibration, etc.) to encourage or discourage behavior” which are instigated by the user input through the transceivers 320-330).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the tracking system of Greenberg in view of Jesurum, with the feedback modules and capability of more instantaneous and personalized conditional training as taught by Kelly, which results in a more consistent training for the animal, offering better results.
For Claim 64, the above-modified reference teaches the method of claim 63, and Kelly further teaches further comprising operating the at least one interaction component to interact with the animal in response to the data about the animal (the system could request user input based on a triggering event, discussed in [0074-75] and [0042-43] for non-limiting disclosures).
For Claim 65, the above-modified reference teaches the method of claim 63, and Kelly further discloses wherein the at least one interaction component includes at least one of a speaker (410, [0061]), a vibrational motor (“vibrators,” [0061]), a light (415, [0061]), or a laser.
For Claim 66, the above-modified reference teaches the method of claim 63, and Kelly further teaches further comprising operating the at least one interaction component to interact with the animal based upon the location of the animal relative to the base station (note the discussion of triggering events, including a “designated distance” [0042-43], reading on “location of the animal relative to the base station,” since the proximity of the animal to the forbidden area is also in proximity to the home base station).
For Claim 72, Greenberg in view of Jesurum, discloses the method of claim 61.
Greenberg in view of Jesurum, is silent to further comprising operating the processor to generate threshold ranges for the data about the animal based upon values of the data about the animal over time.
Kelly, like prior art above, teaches a companion animal tracking and reporting system (title, disclosure) further comprising operating the processor to generate threshold ranges for the data about the animal based upon values of the data about the animal over time (as noted in the example of [0075], “a wearable device determines that an animal has been motionless for a threshold time period, a report may be generated and transmitted to a mobile device,”).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the tracking system of Greenberg in view of Jesurum, with the feedback modules and capability of more instantaneous and personalized conditional training as taught by Kelly, which results in a more consistent training for the animal, offering better results.

Claims 73-80 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg in view of Jesurum, in view of Kelly.
For Claim 73, (in a similar manner to the rejection of claim 61 above) Greenberg discloses a method (in normal operation of the system disclosed by Greenberg) for monitoring an animal (at least the location of the animal 600, in the same manner as the instant invention) with an animal collar system (the components of which are discussed below) comprising a user device associated with a user (“cell phone” [0100-101], for non-limiting example), a base station (base station, either B or 900), and an animal collar device (400, [0034]), the method comprising: 
collecting data about the animal with at least one monitoring component in the animal collar device (in the same manner as the instant invention, at least the location of the animal/trackee 600, discussed throughout the disclosure, but specifically in [0093]);
communicating the data about the animal to the base station and the user device with at least one communication component in the animal collar device (as discussed in [0026] and [0101]); and
operating a processor (GSM and/or microprocessor) in the animal collar device (Fig. 4) and coupled to a battery (310) to 
determine whether the at least one communication component is directly connected to the base station (as discussed in [0026], the direct connection of the animal collar 400,600 with the base station) and connected to the user device to provide a location of the animal relative to the base station and the user device (the location within or outside of the virtual fence is comparative with the base station, [0005 & 38]; the confirmation with the owner via call/message provides a location relative to the user, [0007 & 39]), 
based upon the location of the animal, cause the animal collar device to enter one of a plurality of communication states (as outlined below), the plurality of communication states comprising
an away alone state (“lost pet recovery mode”) when not directly connected to the base station and connected to the user device (as indicated above, the wireless connection of the virtual fence, and either the physical or communicative connection between the owner/user and the pet), and 
a home alone state when directly connected to the base station and not connected to the user device (when the animal is within the virtual fence), and 
when in the away alone state, cause the at least one communication component to transmit the data about the animal via an external network [0013, 30, & 68-72], and 
selectively enable and disable the at least one monitoring component based upon the location of the animal relative to the base station [0057]. 
Greenberg is silent to interacting with the animal based upon user input with at least one interaction component in the animal collar device; and 
the direct connection between the user device and the communication component.
Kelly, like prior art above, teaches a companion animal tracking and reporting system (title, disclosure) further comprising interacting with the animal based upon user input [0071] with at least one interaction component in the animal collar device (as noted in [0060-61], the feedback modules include “feedback to a dog (e.g., sounds, vibration, etc.) to encourage or discourage behavior” which are instigated by the user input through the transceivers 320-330).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the tracking system of Greenberg with the feedback modules and capability of more instantaneous and personalized conditional training as taught by Kelly, which results in a more consistent training for the animal, offering better results.
Jesurum, like prior art above, teaches a direct connection between user device (110) and communication component (104; “Communication between the attachment device 104, the base station 106, and/or the external computing device 110 permits the exchange of data,” [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the connection of the user device and communication device of Greenberg with a direct connection as taught by Jesurum, in order to provide the user more control over their system, and avoid the need for the outside service discussed in Greenberg, yielding predictable results.
	For Claim 74, Greenberg in view of Kelly and Jesurum, teaches the method of claim 73, and Kelly further teaches wherein the at least one monitoring component includes at least one of a first thermometer configured to measure a temperature of the animal (“e.g. accelerometer, …thermometer, biometric sensor,” [0032]), a second thermometer configured to measure an external temperature around the animal, an accelerometer (“e.g. accelerometer, …thermometer, biometric sensor,” [0032]), a heart rate sensor (“gather heart-rate, temperature, perspiration, or other biometric indicators of the animal,” [0053]), a moisture sensor (“gather heart-rate, temperature, perspiration, or other biometric indicators of the animal,” [0053]) and a magnetometer.
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the collar of the tracking system of Greenberg in view of Jesurum, with another sensor, including one or more biometric sensors as taught by Kelly, in order to give the owner peace of mind while away from their companion animal, (see discussion found in [0002-3, Kelly]).
For Claim 75, Greenberg in view of Kelly and Jesurum, teaches the method of claim 73, and Kelly further teaches further comprising operating the at least one interaction component to interact with the animal in response to the data about the animal (the system could request user input based on a triggering event, discussed in [0074-75] and [0042-43] for non-limiting disclosures).
For Claim 76, Greenberg in view of Kelly and Jesurum, teaches the method of claim 73, and Kelly further teaches wherein the at least one interaction component includes at least one of a speaker (410, [0061]), a vibrational motor (“vibrators,” [0061]), a light (415, [0061]), or a laser.
For Claim 77, Greenberg in view of Kelly and Jesurum, teaches the method of claim 73, and Kelly further teaches further comprising operating the at least one interaction component to interact with the animal based upon the location of the animal relative to the base station (note the discussion of triggering events, including a “designated distance” [0042-43], reading on “location of the animal relative to the base station,” since the proximity of the animal to the forbidden area is also in proximity to the home base station).
For Claim 78, Greenberg in view of Kelly and Jesurum, teaches the method of claim 73, and Greenberg further discloses wherein the at least one communication component includes at least one of a global positioning system (GPS) radio, a cellular transceiver (GSM meets cellular transceiver limitation), a Bluetooth transceiver, and a Wi-Fi transceiver.
For Claim 79, Greenberg in view of Kelly and Jesurum, teaches the method of claim 73, and Greenberg further discloses further comprising operating the processor to selectively enable and disable the at least one communication component based upon the location of the animal relative to the base station (the microprocessor goes into standby or sleep mode when the system determines that tracking is not needed at that moment, due to “safe” indicator, or communication with the user, see [0051-57] for non-limiting disclosure).
For Claim 80, Greenberg in view of Kelly and Jesurum, teaches the method of claim 73, and Greenberg further discloses further comprising operating the processor to process at least one of the data about the animal (the location of the animal as determined by GSM) and the location of the animal relative to the base station (base station 900) based upon a predefined threshold (the threshold being the virtual fence perimeter, see the radius discussion found in [0099], for example) and a logic combination (the logic determining whether the animal has left the virtual fence, [0008-10].
Response to Arguments
Applicant’s arguments with respect to present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Special attention is drawn to the disclosures of US 20150053144, US 20060202818, US 20120312250, US 20160042038, & US 20140267299 directed to one or more aspects of the disclosed invention. The remaining prior art cited is establishes the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643